         Case 1:19-cr-00753-PGG Document 77 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

VICENTE ROBLES CASTRO, JR.,                                   19 Cr. 753 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Vicente Robles Castro, scheduled for April 13,

2021, will now take place on April 21, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 1, 2021
